Citation Nr: 0029307	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-03 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disorder.

2.  Entitlement to service connection for a skin or eyelid 
disorder, variously diagnosed to include psoriasis, including 
as secondary to Agent Orange (AO) exposure.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from September 1966 to October 
1969.  

This appeal to the Board of Veterans' Appeals (the Board) is 
brought from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2000, the veteran filed a claim for service 
connection for diabetes mellitus.  As this issue has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate adjudicatory action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In July 1999, the veteran, through his representative, 
requested the opportunity to provide oral testimony before a 
Hearing Officer at the RO.

The file shows that the veteran was scheduled to provide 
testimony at a hearing at the RO in August 1999; he was 
unable to attend and asked to reschedule.  

A personal hearing was thereafter scheduled for November 17, 
1999.  A written memorandum in the file reflects that on that 
date, a Conference was instead held involving the RO Decision 
Review Officer, the veteran, and his representative

There is no indication in the record that the veteran 
withdrew in writing his previous request for an opportunity 
to provide oral testimony before a Hearing Officer at the RO.  
The veteran must still be scheduled for a hearing as there is 
ample evidence on file that he wished to provide oral 
testimony.

Under the circumstances, this case is remanded to the RO for 
the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should take appropriate action 
to schedule the veteran for a personal 
hearing before a Hearing Officer at the 
RO.  A transcript of the testimony should 
be associated with the claims file.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of whether new 
and material evidence has been submitted 
to reopen a claim of entitlement to 
service connection for a back disorder, 
and service connection for a skin or 
eyelid disorder, variously diagnosed to 
include psoriasis, including as secondary 
to AO exposure.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  

By this remand, the Board intimates no opinion as to any 
final action warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 3 -


